Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-49 are allowed. 

Applicant’s amendment submitted on April 8, 2021 overcomes the claim objections, the 35 USC 112(b) rejection, and the 35 USC 112(d) rejection as set forth in the Office action (OA) mailed on January 8, 2021.   Additionally, the closest prior art to claim 1 is Lorentz et al. (US 20130053749A1) and Brassington et al. (US 4838253).  

Lorentz discloses skin adhesive article for medical or paramedical use (0001).  The skin adhesive article comprising (1) a plastic substrate S that is coated on at least one of the two surfaces with (2) at least one adhesive primer layer C, and (3) at least one layer D applied to the adhesion primer layer C, wherein the layer D consisting of a silicone gel E (0005-0012).  The silicone gel E is prepared by crosslinking silicone composition K comprising (1) at least one polyorganosiloxane G having an average of two alkenyl groups bonded to silicone atom per molecule, (2) at least one hydrogen bearing silicone compound H having at least two and preferably at least three hydrogen 

As to claim 1, the difference between the claimed invention and the prior art of Lorentz is that Lorentz does not teach or suggest a silicone composition comprising (6) from 1.5 to 3.5% by weight of at least one silicone resin Z, the value of the ratio RHalk, and the properties (a-d) of the silicone gel E.

Brassington discloses a wound dressing comprising a layer of apertured material such as cotton gauze coated with a tacky silicone gel or a non-tacky silicone elastomer (abstract).  Further, Brassington discloses that the tacky silicone gel can be formed by using a relatively high proportion of high molecular weight hydride containing component and a relatively low proportion of a low molecular weight, vinyl-substituted component (column 3, lines 57-65). 

As to claim 1, the difference between the claimed invention and the prior art of Brassington is that Brassington does not teach or suggest the silicone gel E formed by crosslinking of a silicone composition X as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments

Applicant’s amendment submitted on April 8, 2021 in response to the Office action (OA) mailed on January 8, 2021 have been fully considered.  Support for claims 1 and 6 amendment can be found on page 7, lines 36-37 of the specification.  Support for claim 11 amendment can be found on page 1, lines 5-10, page 4, line 29, and page 29, lines 1-8 of the specification. 

Applicant’s amendment overcomes the claim objections, the 35 USC 112(b) rejection, and the 35 USC 112(d) rejection as set forth in the Office action (OA) mailed on January 8, 2021.
  
Priority

Acknowledgment is made of applicant's submission of a certified copy of the foreign application No.1501990 on April 8, 2021.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
April 20, 2021